Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-11 and 18-20 of the US Patent 10,580,215.
The following table shows in detail the correspondence between claim 1 of the present application and claims 1+8+10 of the above US Patent. The mapping for other claims is also shown, but in less detail for brevity purposes.
Present Application
US Patent 10,580,215
52. A method for providing supplemental content related to currently viewable content, the method comprising:
identifying first content that is viewable through an augmented reality device, wherein the first content comprises a reference to a location of second content that is related to the first content; retrieving the second content identified by the reference; and causing to be displayed, via the augmented reality device, a virtual image of the second content while the first content is simultaneously viewable through the augmented reality device.
1. A method for displaying supplemental content for print media using augmented reality, the method comprising:
processing an area of the print media to identify first and second portions of the print media within the area; generating a first set of keywords associated with the first portion and a second set of keywords associated with the second portion; comparing the first and second sets of keywords to the user profile; determining, based on the comparing, that the first portion of the print media matches the user profile and the second portion of the print media does not match the user profile; searching a database based on the first set of keywords to obtain supplemental content related to the first portion of the print media; and positioning a display of the supplemental content using the augmented reality device over the second portion of the print media.

8. The method of claim 1 further comprising: 
detecting a QR code in the first portion; capturing an image of the QR code; and obtaining the supplemental content from a server based on information obtained from the QR code.

10. The method of claim 1 wherein the augmented reality device is configured and arranged for viewing, in real time, the print media through the augmented reality device and wherein the display of the supplemental content is selectively overlaid over a view of the second portion of the print media while the augmented reality device permits a view of the first portion of the print media.
61
9
62
11 + 18 + 20
71
19


Claims 53-60 and 63-70 are also rejected under ODP by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52, 57, 61, 62, 67 and 71 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rochford et al. (Pub. No. US 2018/0197336).

Regarding claim 52, Rochford discloses a method for providing supplemental content related to currently viewable content, the method comprising: 
identifying first content that is viewable through an augmented reality device (Par. 100: “In some embodiments, the AR device 320 may include cameras or other sensors to track the user's eyes to determine the user's gaze point or field of view by triangulating a user's gaze focus 1305 in VR or AR space. This may allow the AR device 320 to accurately track the exact textual or image content the user is consuming at any point in time”. The tracked textual/image content corresponds to the first content viewable through the AR device 320), wherein the first content comprises a reference to a location of second content that is related to the first content (Par. 100: “Based on an analysis of the content that is being read, the headset (either AR or VR) can display additional information 1310 in the area surrounding the marker object or blank device that correlates to content or other various statistics”, and par. 101: “For example, if the AR device 320 finds four references to London in a given page, the system may change the VR background to a scene of London. The AR device 320 may present additional content 1310 (e.g., facts/images about a location, definitions, etc.) in areas surrounding the VR/AR book based on the content currently focused on by the user”. In particular, if the AR device finds a reference to London (a location of second content), additional information about London (second content) can be displayed in areas surrounding the VR/AR book, as illustrated in Fig. 13);
retrieving the second content identified by the reference (Par. 37: “As described in more detail below, when the electronic device 116 is operating an AR program that uses an overlay on a physical object, the server 103 transmits supplemental information to the electronic device 116 for display on or with the overlay”. In particular, the second content (e.g. additional information about London) is retrieved from server 103); and 
causing to be displayed, via the augmented reality device, a virtual image of the second content while the first content is simultaneously viewable through the augmented reality device (See par. 101 cited above. In the example above, facts/images about London are displayed via the AR device 320).

Regarding claim 57, Rochford discloses the method of claim 52, wherein the retrieving the second content comprises retrieving at least a portion of the second content for display as the virtual image (Par. 101: “The AR device 320 may present additional content 1310 (e.g., facts/images about a location, definitions, etc.) in areas surrounding the VR/AR book based on the content currently focused on by the user”).

Regarding claim 61, Rochford discloses the method of claim 52, wherein the identifying the first content is performed automatically in response to determining a focus through the augmented reality device on the first content (Par. 100: “In some embodiments, the AR device 320 may include cameras or other sensors to track the user's eyes to determine the user's gaze point or field of view by triangulating a user's gaze focus 1305 in VR or AR space. This may allow the AR device 320 to accurately track the exact textual or image content the user is consuming at any point in time”).

Claims 62, 67 and 71 are directed to a system configured to implement the steps recited in respective claims 52, 57 and 61. Since Rochford also discloses such a system (See Fig. 2), these claims could be rejected under the same rationales set forth in the rejection of their respective claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53, 59, 63 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochford, in view of Meess et al. (Pub. No. US 2018/0130376).

Regarding claim 53, Rochford discloses the method of claim 52, .
In the same field of augmented reality (AR), Meess teaches an AR device that gives a user the option of turning on/off AR (supplemental) content (Par. 110: “Preferably, in the above exemplary embodiments, the user has the option to turn ON and OFF the virtual objects 900, e.g., individually, all at one time and/or by groups”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Meess into Rochford by displaying the second (supplemental) content only when the user chooses the option of displaying AR content. The motivation would have been to give the user an option of choosing whether or not he or she would like to receive AR assistance.

Regarding claim 59, Rochford discloses the method of claim 52, .
In the same field of augmented reality (AR), Meess teaches an AR device that gives a user the option of turning on/off AR (supplemental) content (Par. 110: “Preferably, in the above exemplary embodiments, the user has the option to turn ON and OFF the virtual objects 900, e.g., individually, all at one time and/or by groups”). When the AR content is turned off, it could be said that it’s not simultaneously viewable through the AR device while the real-world content is viewable through the AR device.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Meess into Rochford by not displaying the second (supplemental) content when the user chooses the option of turning off AR content. The motivation would have been to give the user an option of choosing whether or not he or she would like to receive AR assistance.

Claims 63 and 69 are directed to a system configured to implement the steps recited in respective claims 53 and 59. Since Rochford also discloses such a system (See Fig. 2), these claims could be rejected under the same rationales set forth in the rejection of their respective claims

Claim(s) 54-56 and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochford, in view of Tosas Bautista (Pub. No. US 2016/0049013).

Regarding claim 54, Rochford discloses the method of claim 52, wherein the first content is a first content portion in a content item (Par. 100: “In some embodiments, the AR device 320 may include cameras or other sensors to track the user's eyes to determine the user's gaze point or field of view by triangulating a user's gaze focus 1305 in VR or AR space. This may allow the AR device 320 to accurately track the exact textual or image content the user is consuming at any point in time”. Fig. 13 shows an example first content portion 1305 in a book (a content item)), wherein the second content is a second content portion (Par. 101: “The AR device 320 may present additional content 1310 (e.g., facts/images about a location, definitions, etc.) in areas surrounding the VR/AR book based on the content currently focused on by the user”. The area surrounding the book used for displaying additional content 1310 could be equated to the second content portion), and wherein the retrieving the second content identified by the reference comprises searching, based on the reference to the location, for the second content portion  (Par. 37: “As described in more detail below, when the electronic device 116 is operating an AR program that uses an overlay on a physical object, the server 103 transmits supplemental information to the electronic device 116 for display on or with the overlay”. In particular, the cited text suggests that references to a location (e.g. London) are extracted from the first content and sent to server 103 which then searches for supplemental content related to these references and sends it back to the AR device for display).
Rochford, however, does not disclose that the second content portion is located in the book (the content item).
In the same field of AR, Tosas Bautista teaches an AR system that allows an AR user to specify a region in the AR user’s field of view where an AR overlay containing supplemental content can be positioned (See Fig. 10, steps 1000-1003 and par. 70).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rochford by allowing the user to specify a region (including a region within the book) where the second content would be displayed, as taught by Tosas Bautista. The motivation would have been to give the user more control of where he or she wants to see the second content.

Regarding claim 55, Rochford in view of Tosas Bautista teaches the method of claim 54, further comprising replacing a third content portion of the content item that is viewable through the augmented reality device with the second content portion (As explained in the rejection of claim 54, Rochford as modified by Tosas Bautista would allow a user to specify a content portion (including a content portion within the book) in the user’s field of view where an AR overlay (second content portion) would be anchored. That is, the AR overlay would replace the user-specified content portion).

Regarding claim 56, Rochford in view of Tosas Bautista teaches the method of claim 55, wherein the replacing the third content portion of the content item comprises:
accessing a profile; determining that the third portion of the content item does not match the profile; and in response to determining that the third portion of the content item does not match the profile, replacing the third portion (See par. 70 of Tosas Bautista. In particular, the map with the predefined exclusion regions could be viewed as a profile. If a user specifies a region in the book for displaying the additional content, and the specified region does not match this profile (that is, it’s not a predefined exclusion region listed in the map), the additional content could be overlaid over this user-specified region).

Claims 64-66 are directed to a system configured to implement the steps recited in respective claims 54-56. Since Rochford also discloses such a system (See Fig. 2), these claims could be rejected under the same rationales set forth in the rejection of their respective claims

Claim(s) 58 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochford, in view of Liu et al. (Pub. No. 2014/0210857).

Regarding claim 58, Rochford discloses the method of claim 52, .
In the same field of AR, Liu teaches detecting a QR code in a magazine ad, capturing an image of the QR code, and retrieving additional content from a server based on information obtained from the QR code (See Fig. 10 as well as pars. 36 and 151).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rochford to include a QR code as a reference comprised in the first content, as taught by Liu. When the QR code is detected, an image of it would be captured, and additional content based on information obtained from it would be retrieved from a server. The motivation would have been because QR codes are simple to realize and well-positioned (Liu, par. 7).

Claim 68 is directed to a system configured to implement the steps recited in claim 58. Since Rochford also discloses such a system (See Fig. 2), claim 68 could be rejected under the same rationale set forth in the rejection of claim 58.

Claim(s) 60 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochford.

Regarding claim 60, Rochford discloses the method of claim 52, .
However, Rochford discloses in par. 120 that “while FIG. 13 illustrates the gaze detection 1300 configured as a reading a book, gaze detection may be configured to operate to identify any to of object of focus, in print or otherwise”.
Given the above disclosure, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Rochford’s AR technique with an electronic book (e-book) to extend its application. Note that in this scenario, the e-book is a second device different from the AR device.

Claim 70 is directed to a system configured to implement the steps recited in claim 60. Since Rochford also discloses such a system (See Fig. 2), claim 70 could be rejected under the same rationale set forth in the rejection of claim 60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613